Title: Thomas Jefferson to John Waldo, 1 July 1814
From: Jefferson, Thomas
To: Waldo, John


          Sir  Monticello July 1. 14.
          A long absence from home has prevented an earlier acknolegement of your favor of Apr. 25. and I learn from it with regret the circumstance of your habitual ill health. I did not mean by my answer to trouble you with any particular attention to it’s subject. it conveyed thoughts which had occurred to me sometimes in the course of a busy life, which had never allowed me time to examine them: and being called up by the occasion of your letter, I hazarded them for consideration, conscious that, the subject being so much more familiar to you, they would recieve from you their just estimate. of committing them to the public I had not the smallest idea. neither their merit nor my inclinations looked towards that tribunal. my present object is tranquility, & retirement from public notice, relieving sometimes, by literary speculations, the ordinary cares of a farming life; but never hazarding my quiet by provoking public controversy. I feel much indebted therefore to your justice & discretion in considering what I wrote as not meant for the public eye, but a mere indulgence of a course of thought produced by the occasion of your letter, and of the book you had been so kind as to send me. permit me to repeat to you the assurances of my esteem and respect.
          Th: Jefferson
        